Citation Nr: 0920428	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1957 to April 1960.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

To support his claim, the Veteran testified at a hearing in 
December 2005 before a local decision review officer.  In 
further support of his claim, the Veteran also testified at a 
video-conference hearing in August 2006 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  During 
the hearing, the Veteran submitted additional evidence and 
waived his right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  

In July 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration.  In March 2008, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claim and returned the file to the Board for further 
appellate review.  

Then, in July 2008, the Board again remanded this case to the 
AMC to ensure compliance with the directives of the prior 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See, 
too, Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  After 
completing the necessary additional development and 
consideration, the AMC issued another SSOC in March 2009 
continuing to deny the claim and has since returned the file 
to the Board for further appellate review.




FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
attributing the Veteran's current bilateral CTS to his 
military service.  To the contrary, there is competent 
medical evidence on file specifically discounting this 
notion.  

2.  There is also evidence of intercurrent injuries to his 
wrists in 1979 at his civilian job.  


CONCLUSION OF LAW

The Veteran's bilateral CTS was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
June 2005, August 2007, and October 2008.  The letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the March 
2006, August 2007, and March and October 2008 letters 
complied with Dingess by also discussing the downstream 
disability rating and effective date elements of the claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the AMC went back and most 
recently readjudicated the claim in the March 2009 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again Mayfield IV 
and Prickett, supra.  So the timing defect in the provision 
of that notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  He submitted private treatment records and personal 
statements.  The RO and AMC, including on remand, 
obtained his service treatment records (STRs), service 
personnel records (SPRs), VA treatment records, and at the 
Board's remand request arranged for a VA compensation 
examination for a medical nexus opinion concerning the cause 
of his bilateral CTS - including, in particular, in terms of 
whether it is attributable to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
is therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.



II.  Whether the Veteran is Entitled to Service Connection 
for Bilateral CTS

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d.

The Veteran's DD Form 214 shows he was trained as a radioman.  
In hearing testimony, he reported that his job as a radioman 
included teletype operation.  In the particular task of 
"logger" he described transcribing messages and writing.  He 
also indicated practicing with a telegraph key.  He said 
these tasks were sometimes performed all day long, with 
double-time pace, and with messages coming in one after 
another.  He also said he loaded heavy rolls of tape and, 
on one occasion, hurt his wrist while doing this.  He 
believes his bilateral CTS is the direct consequence of those 
responsibilities in service.



The Veteran's service treatment records (STRs) show 
complaints of left wrist pain beginning around July 1958.  
The treatment notes indicate involvement of ligaments in the 
vicinity of the carpal tunnel.  Those complaints, as well as 
other complaints referable to both wrists (so the right one 
included), are reflected in subsequent service treatment 
records until his eventual discharge from the military.  
But his medical board report indicates he was discharged due 
to an undetermined emotional instability reaction -- a 
diagnosis that appears to have been rendered, in part, due to 
the lack of objective medical evidence confirming his 
complaints of neurological problems in his distal upper 
extremities.  He was separated from active duty in April 
1960.  Just months before separation, in January 1960, he was 
treated by a military hospital's orthopedic outpatient 
clinic, which found his wrists to be normal upon physical 
examination and X-rays of both wrists.  A February 1960 
neurospychiatric consultation recorded his complaints of 
"sharp needle-like pain" in both wrists, but still found no 
evidence of progressive neurological disorder.

So although there were relevant symptoms while in service, 
involving both wrists, the doctors that evaluated the Veteran 
concerning the symptoms were unable to determine a pathologic 
cause - despite various testing, clinical evaluation and 
workup.  Instead, by all accounts, the problem was 
physiologic.

In comparison, there is no disputing the Veteran now has 
bilateral CTS.  The most recent VA compensation examination 
report, dated in September 2008, relying on electrodiagnostic 
evidence (EMG/NCS testing), diagnosed him with bilateral 
carpal tunnel and mild left ulnar neuropathy.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).



Consequently, the determinative issue is whether this 
condition is somehow attributable to the Veteran's military 
service, such as the symptoms he experienced while in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And, unfortunately, it is in this 
critical respect that his claim is deficient, as there is no 
conclusive and competent evidence of record attributing his 
current bilateral CTS to his military service and, more 
specifically, to his duties and responsibilities in service.  
Rather, A VA compensation examination report in February 2008 
provides competent medical evidence expressly discounting 
this notion that his current bilateral wrist disability is 
attributable to his military service.  Moreover, another VA 
compensation examination was subsequently provided in 
September 2008, and although that examination conducted 
neurological testing that confirmed his bilateral CTS, 
the examiner nonetheless was unable to provide an opinion 
regarding the etiology of this disability.  Instead, the 
examiner stated that "I cannot resolve this issue without 
resort to mere speculation that is as to whether the current 
wrist disorders dates back to the Veteran's service in the 
military."

Medical opinion statements that are, for all intents and 
purposes, inconclusive as to the origin of a disorder, cannot 
be employed as suggestive of a linkage between the disorder 
and the Veteran's military service.  See Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  Opinions like this amount to "nonevidence," neither 
for nor against the claim, because service connection may not 
be based on speculation or remote possibility.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

In addition, the lapse of nearly two decades between the 
claimed in-service wrist problems and the first documented 
post-service complaints of wrist problems in 1979, as well as 
a second period absent documented complaints of wrist 
problems lasting from 1980 until 1999, provides highly 
probative evidence against this claim.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, there 
also is no alternative basis for a nexus in the form of 
evidence of a chronic disorder in service or any continuity 
of symptomatology after service.  See 38 U.S.C.A. § 1112; 
38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Again, there is no history of 
complaint, treatment, or diagnosis of the Veteran's current 
bilateral CTS for many years after service.  In fact, some of 
his wrist disorder symptoms are clearly attributable to two 
intercurrent, occupational wrist injuries noted in a May 1979 
treatment statement by Dr. R.M.  This is highly probative 
evidence against the possibility of chronicity, as well as 
strongly undercutting the credibility of the Veteran's 
assertions that his wrist problems date back to his military 
service.  38 C.F.R. § 3.303(b).  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his current bilateral 
CTS is traceable back to his military service, as a layman 
without medical expertise, he is not qualified to render a 
medical opinion concerning the cause of this current 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to attest to having experienced relevant 
symptoms during the many years since his military service 
ended, such as pain and numbness in his hands and wrists, but 
not to whether these were symptoms of bilateral CTS related 
to his military service because that is a medical, not lay 
determination.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See, too, Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral CTS.  So there is no 
reasonable doubt to resolve in his favor, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for bilateral CTS is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


